Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the amendment filed 2/23/2022, claims 2-5, and 9 are cancelled, new claim 21 is added, and claims 1, 6, 7 and 19-20 have been amended. Claims 1, 6-8 and 10-21 are pending and under examination.
Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
In response to the argument that claimed operation cannot be practically performed mentally or between people1, Examiner respectfully disagreed. Claims are “directed to an abstract idea” when they recite “a process of gathering and analyzing information of a specified content, then displaying the results, [without] any particular assertedly inventive technology for performing those functions.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Here, Applicant claimed the step of “specifying” data, outputting information, storing information, summing scores. These claims recite nothing more than a process of gathering, analyzing, and displaying certain results. Back to the argument, Applicant merely recited the claim languages and asserted that the claimed steps cannot be mentally performed by human or between people without explaining why the recited limitations in Step 2A, prong I cannot be performed mentally performed by human or between people. 
In response to the argument that judicial exception(s) is/are integrated into practical application or claim 1 recites significantly more than the judicial exception because the amendment limits the scope of the claims to a specific manner of organizing and evaluating2, Examiner respectfully disagreed. Merely 
In response to the argument that Nakamura fails to disclose or suggest the combination of pronunciation components3, Examiner respectfully submits that Nakamura teaches the combination under the broadest reasonable interpretation. Nakamura states: 
Then, if the end of the speech input by the user is determined (step S4 (Yes)), the speech data of the user, which was stored in the recorded speech data storage area 33c, is divided into phonetic symbols of the word "refrigerator", "ri", "f", "i", "dge", "re", "i", "ter" (in the case of a consonant phonetic symbol, a phonetic symbol string including a subsequent vowel) (step S5).  Incidentally, for the purpose of convenience of character input, phonetic symbols described in the present specification are expressed by using ordinary lowercase letters of the alphabet.

Nakamura, ¶0054. Here, Examiner construes the “phonetic symbol string” is a combination of the “consonant phonetic symbol” and “subsequent vowel”. Under the claim construction, the “phonetic symbol string” reads on the claimed “combination of pronunciation components.” See also FIG. 4 of Nakamura illustrating the “combination of pronunciation components.” Examiner carefully reviewed the specification including FIG. 2 and pages 10-12, which seems consistent with this construction. If this claim construction is not what Applicant intended, Examiner suggests to further clarify or define the term “pronunciation component”.
In this regard, Examiner designated this 103 rejection as new ground because Applicant's amendment necessitated the new claim construction presented in this Office action
Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) without significantly more. 

[STEP 1] The claim recites at least one step or act. Thus, the claim is to a process or a product, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) 1 and 17-20 recite(s) “specifying processing for specifying, based on voice data of the voice received by the microphone, one or more pronunciation components at which the user is not proficient in pronunciation from among the plurality of pronunciation components, and output processing for outputting the advice information from the memory for the specified one or more pronunciation components, wherein the memory stores, for each combination of one or more first pronunciation components and one or more second pronunciation components, the pronunciation advice information for pronunciation comprising consecutive pronunciation components including the one or more first pronunciation components and the one or more second pronunciation components, the plurality of words include words that differ from each other in combination of the consecutive first and second pronunciation components, and the processor is configured to perform the specifying processing by summing up, for each combination of the one or more first pronunciation components and the one or more second pronunciation components, evaluation scores obtained from evaluating pronunciation of each of the words that differ from each other in combination of the consecutive first and second pronunciation components, and by specifying a combination of the consecutive first and second pronunciation components for which a value based on a sum of the evaluation scores is lower than a sum of the evaluation scores of each of other combinations, and perform the output processing 
The limitation of “specifying processing for specifying, based on voice data of the voice [], one or more pronunciation components at which the user is not proficient in pronunciation from among the plurality of pronunciation components, and output processing for outputting the advice information from the memory for the specified one or more pronunciation components, wherein [], for each combination of one or more first pronunciation components and one or more second pronunciation components, the pronunciation advice information for pronunciation comprising consecutive pronunciation components including the one or more first pronunciation components and the one or more second pronunciation components, the plurality of words include words that differ from each other in combination of the consecutive first and second pronunciation components, and [] perform the specifying processing by summing up, for each combination of the one or more first pronunciation components and the one or more second pronunciation components, evaluation scores obtained from evaluating pronunciation of each of the words that differ from each other in combination of the consecutive first and second pronunciation components, and by specifying a combination of the consecutive first and second pronunciation components for which a value based on a sum of the evaluation scores is lower than a sum of the evaluation scores of each of other combinations, and perform the output processing by outputting the pronunciation advice information that is stored in the memory in association with the combination of the consecutive first and second pronunciation components specified by the specifying processing,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “device,” “memory,” “processor,” “microphone”, “server apparatus” [claim 20], and “terminal device” [claim 20], nothing in the claim 
If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas.
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “device,” “memory,” “processor,” “microphone”, “server apparatus” [claim 20], and “terminal device” [claim 20].
The “device,” “memory,” “processor,” “server apparatus” [claim 20], and “terminal device” [claim 20] in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites the following additional elements: “microphone”. The additional element step is recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned step(s) amounts to no more than adding insignificant extra-solution activity to the judicial exception, which cannot provide an inventive concept. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step(s) of collecting voice data via a microphone was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2.

The claim is not patent eligible. (Step 2B: NO).
Claim(s) 6-8, 10-16 and 21 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The dependent claims do not recite any additional limitation(s). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The aforementioned claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8 and 10-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (U.S. Patent Application Publication 2016/0055763).

a memory that stores pronunciation advice information in association with each of a plurality of pronunciation components (32 and 33 in FIG. 1);  
a microphone configured to receive voice from a user, the voice comprising a plurality of words including one or more of the plurality of pronunciation components (a speech (voice) input/output unit 23 in FIG. 1; ¶0050 also suggests that the pronunciation voice is recorded via microphone: “in the pronunciation practice screen G, a message prompting the user to pronounce the word, "Pronunciation is evaluated.  Press the record button and pronounce toward the microphone.", is written in a message area M.”); and 
at least one processor (31 in FIG. 1) configured to perform 
specifying processing for specifying, based on voice data of the voice received by the microphone, one or more pronunciation components at which the user is not proficient in pronunciation from among the plurality of pronunciation components (S6 and S7 in FIG. 5 and 8; ¶0055: “An evaluation score corresponding to the degree of similarity is acquired and stored in the above-described evaluation score data storage area 33d (step S6).”; ¶0056: “the average score of the evaluation scores for the user's speech data of the respective phonetic symbols of the word is calculated.”)), and output processing for outputting the advice information from the memory for the specified one or more pronunciation components (part (C) and (F) in FIG. 9), 
wherein the memory stores, 
for each combination of one or more first pronunciation components and one or more second pronunciation components, the pronunciation advice information for pronunciation comprising consecutive pronunciation components including the one or more first pronunciation components and the one or more second pronunciation components (¶0054 teaches the combination, i.e. “phonetic 
the plurality of words include words that differ from each other in combination of the consecutive first and second pronunciation components (FIG. 4 shows the table between words and pronunciation combination; S9 in FIG. 5 suggests that the table contains word data associated with the specific pronunciation combination), and 
the processor is configured to 
perform the specifying processing by summing up, for each combination of the one or more first pronunciation components and the one or more second pronunciation components, evaluation scores obtained from evaluating pronunciation of each of the words that differ from each other in combination of the consecutive first and second pronunciation components, and by specifying a combination of the consecutive first and second pronunciation components for which a value based on a sum of the evaluation scores is lower than a sum of the evaluation scores of each of other combinations (S6 and S7 in FIG. 5 and 8; ¶0055: “An evaluation score corresponding to the degree of similarity is acquired and stored in the above-described evaluation score data storage area 33d (step S6).”; ¶0056: “the average score of the evaluation scores for the user's speech data of the respective phonetic symbols of the word is calculated.”)); 
perform the output processing by outputting the pronunciation advice information that is stored in the memory in association with the combination of the consecutive first and second pronunciation components specified by the specifying processing (Screen (C) and (F) in FIG. 9).

Regarding claim 6, Nakamura further discloses that the processor is configured to output a word containing the specified combination as a word for use in pronunciation learning (S10a in FIG. 8; part (D) in FIG. 9).

Regarding claim 7, Nakamura further discloses that the processor is configured to prompt user's designation of a first pronunciation component, conduct the pronunciation test using a plurality of words each containing the user's designated first pronunciation component, and sum up evaluation scores on pronunciation for the respective words from the pronunciation test, for each combination of the first pronunciation component and a second pronunciation component immediately succeeding or preceding the first pronunciation component in the words from the pronunciation test (S1 in FIG. 5 and 8; ¶¶0068-0071).

Regarding claim 8, Nakamura further discloses that the processor is configured to determine whether or not user's designation of the first pronunciation component is input, and whether or not user's designation of the second pronunciation component is input, and control at least one of selecting words for use in the pronunciation test, summing up the evaluation scores, and outputting the learning information (S5 in FIG. 5 and 8; ¶0054: “Then, if the end of the speech input by the user is determined (step S4 (Yes)), the speech data of the user, which was stored in the recorded speech data storage area 33c, is divided into phonetic symbols of the word "refrigerator", "ri", "f", "i", "dge", "re", "i", "ter" (in the case of a consonant phonetic symbol, a phonetic symbol string including a subsequent vowel) (step S5).”).

Regarding claim 10, Nakamura further discloses that the processor is configured to acquire candidates of test words, and determine which of a first mode, a second mode, and a third mode should be used, wherein processing under the first mode is performed without user's designation of either of the first pronunciation component and the second pronunciation component, processing under the second mode is performed with user's designation of only the first pronunciation component, and 

Regarding claim 11, Nakamura further discloses that the processor is configured so that, under the first mode, the processor outputs first advice information referring to the first pronunciation component in a combination for which a value based on the summated evaluation scores is lowest among the combinations of the first and second pronunciation components, and outputs second advice information referring to the first and second pronunciation components in a combination for which a value based on the summated evaluation scores is lowest among the combinations of the first and second pronunciation components (part (F) in FIG. 9 and ¶0077).

Regarding claim 12, Nakamura further discloses that the processor is configured so that, under the second mode, the processor outputs the second advice information without outputting the first advice information (part (F) in FIG. 9).

Regarding claim 13, Nakamura further discloses that the processor is configured so that, under the third mode, the processor determines whether or not the evaluation scores corresponding to the combination of the first and second pronunciation components are equal to or below a predetermined value, and if it is determined that the evaluation scores are equal to or below the predetermined value, selects words each containing the first and second pronunciation components as words for pronunciation learning (Under the broadest reasonable interpretation, S8 in FIG. 5 and 8 as well as ¶0063 suggest the third mode, ex. when the second pronunciation also did not meet the threshold, the user can select the second pronunciation component after choosing the first pronunciation component; S9c in FIG. 8).

Regarding claim 14, Nakamura further discloses that the processor is configured to conduct pronunciation learning using words selected as learning subjects (S1 in FIG 5 and 8).

Regarding claim 15, Nakamura further discloses that the processor is configured so that, if a number of the test words obtained from the acquired candidates is more than a predetermined upper limit, the processor randomly selects a predetermined number of the test words to conduct the pronunciation test (S9d and S10b in FIG. 8; ¶0078: “In the meantime, in step S9d, if it is determined that the number of shortest, most important words extracted in steps S9b and S9c is not one but two or more (step S9d (No)), the first word of the plural shortest, most important words is newly stored in the word-for-practice/illustrative sentence data storage area 33b as a word for practice, and a transition occurs to the pronunciation practice process of step S2 onwards (step S10b).”).



Regarding claim 21, Nakamura further discloses that the memory stores first pronunciation advice information in association with each of the first pronunciation components not combined with the second pronunciation components, and second pronunciation advice information in association with each combination of the one or more first pronunciation components and the one or more second pronunciation components, and the processor is configured to perform the output processing by outputting the first pronunciation advice information and the second pronunciation advice information under different conditions or at different timings (FIG. 4 illustrates that the first pronunciation component “r” can be combined with different second pronunciation components, ex. r”e”, r”ei” or r”I”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Response filed 2/23/2022, pp. 14-16.
        2 Applicant Response filed 2/23/2022, pp. 16-17.
        3 Applicant Response filed 2/23/2022, pp. 17-18.